UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6530


WILLIAM EDWARD FRITZ,

                Plaintiff - Appellant,

          v.

ALLYN AKOSOMITAS; DET. KIMBERLY MILKS,

                Defendants – Appellees,

          and

CODY GROEBER; MASON WEST,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-03532-RMG)


Submitted:   July 21, 2015                  Decided:   July 24, 2015


Before WILKINSON and MOTZ, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Edward Fritz, Appellant Pro Se.    Robin Lilley Jackson,
Sandra J. Senn, SENN LEGAL, LLC, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William   Edward   Fritz       appeals   the   district   court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2012) complaint.               We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court. Fritz v. Akosomitas,

No. 2:13-cv-03532-RMG (D.S.C. Mar. 23, 2015).                  We dispense with

oral    argument   because      the    facts    and   legal    contentions    are

adequately    presented    in    the    materials     before   this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                         2